     Case 2:18-cv-01301-APG-CWH Document 15 Filed 11/13/18 Page 1 of 3


1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    Xiao Wen Jin, Esq.
     Nevada State Bar No. 13901
3    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
4    Las Vegas, NV 89117
     T: (702) 872-5555
5    F: (702) 872-5545
     jburden@backuslaw.com
6    shirleyjin@backuslaw.com
     Attorneys for Defendant Albertson’s LLC
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IVY FISHEL, an individual,                       )   Case No. 2:18-CV-01301-APG-CWH
                                                      )
10                         Plaintiff,                 )
                                                      )
11          vs.                                       )   STIPULATION AND ORDER TO
                                                      )   EXTEND DISCOVERY DEADLINES
12   ALBERTSON’S, LLC, a Delaware Limited             )   (FIRST REQUEST)
     Liability Company; and DOES 1-10,                )
13   inclusive,                                       )
                                                      )
14                         Defendants.                )
                                                      )
15

16          In accordance with Local Rules of Practice for the United States District Court for the

17   District of Nevada (“LR”) 26-4, Defendant Albertson’s LLC (“Defendant”), by and through its

18   counsel of record, BACKUS, CARRANZA & BURDEN, and Plaintiff Ivy Fishel (“Plaintiff”), by and

19   through her counsel of record, WETHERALL GROUP, LTD., hereby stipulate and agree to an

20   extension of all remaining discovery deadlines by sixty (60) days. The parties propose the

21   following revised discovery plan:

22                               DISCOVERY COMPLETED TO DATE

23          A 26(f) Conference was held, and a Discovery Plan and Scheduling Order was filed. The

24   parties have exchanged initial disclosures wherein medical records, bills, and other documents and

25   items have been disclosed. Defendant has propounded requests for interrogatories and request for
                                                     1
     Case 2:18-cv-01301-APG-CWH Document 15 Filed 11/13/18 Page 2 of 3


1    production of documents to Plaintiff. Defendant has noticed Plaintiff’s deposition for December

2    12, 2018. Plaintiff has noticed the deposition of Defendant’s corporate designee for December 13,

3    2018.

4                                    DISCOVERY TO BE COMPLETED

5            The parties will conduct the deposition of Plaintiff, the 30(b)(6) designee(s) for Defendant,

6    experts, and other witnesses. The parties will also propound written discovery and disclose experts.

7                      REASONS FOR EXTENSION TO COMPETE DISCOVERY

8            Scheduling conflicts have caused delay in conducting the deposition of Plaintiff and

9    Defendant’s 30(b)(6) designee. Further, it has been difficult in scheduling the depositions of other

10   witnesses due to the approaching holiday season. Thus, the parties respectfully request the Court for

11   a brief 60-day extension of the remaining discovery deadlines, so that the parties may have sufficient

12   time to depose pertinent witnesses before disclosing their experts. This request is made in good faith,

13   not for the purpose of delay.

14                            PROPOSED NEW DISCOVERY DEADLINES

15           Deadline to Amend Pleadings:

16                  Currently:       October 12, 2018

17                  Proposed:        N/A

18           Expert Disclosure Deadline:

19                  Currently:       November 13, 2018

20                  Proposed:        January 14, 2019

21           Interim Status Report:

22                  Currently:       November 13, 2018

23                  Proposed:        January 14, 2019

24   ///

25   ///
                                                        2
     Case 2:18-cv-01301-APG-CWH Document 15 Filed 11/13/18 Page 3 of 3


1         Rebuttal Expert Disclosure Deadline:

2                Currently:     December 12, 2018

3                Proposed:      February 11, 2019

4         Discovery Deadline:

5                Currently:     January 11, 2019

6                Proposed:      March 12, 2019

7         Deadline to File Dispositive Motions:

8                Currently:     February 11, 2019

9                Proposed:      April 12, 2019

10        Pre-Trial Order Deadline:

11               Currently:     March 13, 2019

12               Proposed:      May 13, 2019

13   DATED: this 13th day of November, 2018.            DATED: this 13th day of November, 2018.

14   WETHERALL GROUP, LTD.                              BACKUS, CARRANZA & BURDEN

15   By: /s/ Peter C. Wetherall                         By: /s/ Jack P. Burden
     Peter C. Wetherall, Esq.                           Jack P. Burden, Esq.
16   9345 West Sunset Road, Suite 100                   3050 South Durango Drive
     Las Vegas, NV 89148                                Las Vegas, NV 89117
17   Tel: (702) 838-8500                                Tel: (702) 872-5555
     pwetherall@Wetherallgroup.com                      jburden@backuslaw.com
18   Attorneys for Plaintiff                            Attorneys for Defendant
                                                 ORDER
19
          IT IS SO ORDERED.
20
          DATED: this       day2018
                  November 14,  of                              , 2018.
21

22

23
                                        UNITED STATES MAGISTRATE JUDGE
24

25
                                                    3
